Citation Nr: 1422122	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-18 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In March 2014 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  Subsequent to the hearing, the Veteran submitted additional evidence in support of his claim, accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as the Virtual VA e-folder.  


FINDING OF FACT

The Veteran's current back disability is related to his active service. 


CONCLUSION OF LAW

A back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has a current back disability that is etiologically related, at least in part, to an injury that occurred during active service.  

The Veteran has reported an in-service back injury and his service treatment records document a complaint of back pain during service.  In April 2014, M.E.D., D.C., who has reported treating the Veteran from September 1999 to the present, opined that in-service injuries began the degenerative process in the Veteran's spine which contributed to his present spinal condition.  M.E.D. wrote that the Veteran first experienced lower back pain during service when he was forced to run carrying 80 pounds of gear during training.  M.E.D. opined that the Veteran experienced trauma to his muscles, ligaments, and tendons of the spine and commented that it was probable that his training caused him to strain the soft tissue of his spine causing microscopic muscular tears which would have been "bandaged" with scar tissue.  M.E.D. stated that, once scar tissue forms, it stays indefinitely and, once embedded throughout the muscles of the spine, tightens the muscles.  He reported that, over time, the chronic tightness accelerates the degenerative process, making the spine more susceptible to injury, chronic pain, and discomfort.  He observed that the Veteran's MRI suggested such a process.   

M.E.D. acknowledged that the Veteran was injured in August 1999 while shoveling gravel at work, and reported treating him for this injury, but observed that he was not responding adequately to chiropractic adjustments.  He opined that the reason the Veteran was not responding to his treatment was because his condition could not have been caused entirely by the 1999 injury.  Rather, he stated that a February 2000 MRI suggested a pre-existing condition already present in the Veteran's spine which was aggravated by the 1999 injury.  M.E.D. indicated that the conditions documented in the February 2000 MRI did not form instantly, but took years or decades to develop.  He commented that the disc protrusions may have been less prior to the 1999 injury, but, based on the surrounding bony and soft tissue evidence, he opined that they were already protruding prior to the 1999 injury.  M.E.D. also reviewed a March 2001 MRI and opined that the scar tissue formed by the 1999 injury had combined with the already present scar tissue to further compress the spine.  He further noted that, during spinal surgery in September 2002, the surgeon had to remove an abundant amount of scar tissue.  M.E.D. opined that the act of shoveling gravel alone could not have been the sole reason for the surgery, but was an aggravation of what had been in the spine for years.  

The April 2014 opinion considered the Veteran's history, was supported by a thorough and detailed rationale, and supports the conclusion that the Veteran's current back disorder is related, at least in part, to service.  Therefore, entitlement to service connection for this disability is warranted.  


ORDER

Service connection for a back disability is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


